IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                            FILED
                                                          October 23, 2008
                          No. 07-30620
                        Summary Calendar              Charles R. Fulbruge III
                                                              Clerk

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

KEVIN MORRIS

                                     Defendant-Appellant

                      ______________________

                             07-30657
                      ______________________

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

ANITA D MORRIS

                                     Defendant-Appellant


            Appeals from the United States District Court
                for the Western District of Louisiana
                     USDC No. 1:06-CR-10030-4
                          No. 07-30620 c/w 07-30657

Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      In these consolidated appeals, Kevin Morris appeals the sentence imposed
following his conviction for conspiracy to commit financial aid fraud and bank
fraud. Anita D. Morris appeals the sentence imposed following her conviction
for one count of conspiracy to commit financial aid fraud and bank fraud and one
substantive count of bank fraud. Both Kevin and Anita Morris argue that their
trial counsel were ineffective for failing to object to the sentence enhancement
imposed under U.S.S.G. § 2B1.1(b)(8)(D).
      The record is not sufficiently developed to evaluate the substance of the
appellants’ claims on direct appeal.    Therefore, we decline to address the
ineffective assistance of counsel claims, without prejudice to the appellants’
rights to raise them in a 28 U.S.C. § 2255 motion. See United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006).
      Accordingly, the judgments of the district court against Kevin Morris and
Anita D. Morris are AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2